DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US Pub No. 20170125413).


  	With respect to claim 1, Wu et al discloses: a semiconductor substrate (1605,Fig.17); a fin-shaped structure (1615,1620,1650,Fig.17) disposed on and extending upwards from a top surface of the semiconductor substrate (Fig.17) in a vertical direction (Fig.17); a gate structure (1780, 1775,1770,Fig.17) disposed straddling a part of the fin-shaped structure (Fig.17);  a first doped region (1620,Fig.17), wherein at least a part of the first doped region is disposed in the fin-shaped structure (Fig.17); a second doped region (1650,Fig.17) disposed in the fin-shaped structure (Fig.17) and disposed above the first doped region (Fig.17) in the vertical direction (Fig.17); and an intermediate region (Para 20-23, 630, because Fig.17 does not show the layer above white line) disposed in the fin-shaped structure, wherein the second  doped region is separated from the first doped region by the intermediate region (Fig.17, para 20-23), and a bottom surface of the gate structure is lower than or coplanar with a top surface of the first doped region in the vertical direction (Fig.17). However, Wu et al does not explicitly disclose wherein the second doped region are two opposite sides of the gate structure in a first horizontal direction, and wherein a conductivity type of the second doped region is complementary to a conductivity type of first doped region. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of the filing of invention to modify Wu et al such that the second doping regions are source drain regions which would be on opposite side of the gate structure, and would have a complementary conductivity to the first doping region, in order to make an n-mos or p-mos device or n channel or p channel device or as a design choice.

  	 With respect to claim 3, Wu et al discloses wherein a conductivity type of the intermediate region is identical to the conductivity type of the first doped region (Para 20-23, because they are all formed diffusion from one another) . However, Wu et al does not explicitly disclose and an impurity concentration in the first doped region is higher than an impurity concentration in the intermediate region. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Wu et al such that the first doped region is higher than an impurity concentration in the intermediate region, as a design choice.


 	With respect to claim 4, Wu et al discloses wherein the gate structure covers a part of a side surface of the intermediate region in a horizontal direction (Fig.17). 

 	With respect to claim 5, Wu et al discloses wherein the gate structure further covers a part of a side surface of the first doped region in the horizontal direction (Fig.17). 




Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US Pub No. 20170125413), in view of Chung (US Pub No. 20160260715).

 	With respect to claim 6, Wu et al does not explicitly disclose further comprising: an isolation structure disposed on the semiconductor substrate and surrounding the fin-shaped structure, wherein a part of the gate structure is disposed on the isolation structure, and a top surface of the isolation structure is lower than or coplanar with the top surface of the first doped region in the vertical direction. On the other hand, Chung discloses an isolation structure (112,Fig.3) disposed on the semiconductor substrate (110,Fig.3) and surrounding the fin-shaped structure (FA1,Fig.3), wherein a part of the gate structure (162,152,Fig.3) is disposed on the isolation structure (lower portion,Fig.3), and a top surface of the isolation structure is lower than or coplanar with the top surface of the first doped region in the vertical direction (since according to Chung isolation structure is completely below the gate structure, and Wu et al discloses the first doped region upper portion is within the gate structure). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Wu et al according to the teachings of Chung such that isolation structure are formed around the fin in order to protect the function of the device from outside interference. 

 	With respect to claim 7, Chung discloses a first portion (lower portion of B1 near 110,Fig.3); a second portion (tip portion near the gate structure,Fig.3) disposed on the first portion in the vertical direction (Fig.3), wherein a width of the first portion is greater than a width of the second portion (Fig.3); and a third portion (from middle of T1 to middle of B1,Fig.3) disposed between the first portion and the second portion in the vertical direction (Fig.3), wherein a sidewall of the third portion is tapered (Fig.3), and at least a part of the intermediate region is disposed in the third portion (in view of Wu et al). 

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US Pub No. 20170125413), in view of Yoon et al (US Pub No. 20190043981).


 	With respect to claim 8, Wu et al does not explicitly discloses wherein the gate structure comprises: a first portion ; and a second portion disposed on the first portion, wherein a width of the first portion of the gate structure is greater than a width of the second portion of the gate structure. On the other hand, Yoon et al discloses wherein the gate structure (GS1,Fig.1) comprises: a first portion (lower bottom of the bottle 120 just below straight line portion,Fig.1) ; and a second portion (top portion of 120 having almost parallel sidelwalls,Fig.1)  disposed on the first portion, wherein a width of the first portion of the gate structure is greater than a width of the second portion of the gate structure (Fig.1). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Wu et al according to the teachings of Yoon et al such that gate structure the same as Yoon et al is used in order to suppress the short channel effect.

 	With respect to claim 9, Yoon et al discloses wherein the first portion of the gate structure comprises: a lower part (near 110,Fig.1); and an upper part (near the second portion,Fig.1), wherein a slope of a sidewall of the lower part is different from a slope of a sidewall of the upper part (Fig.1).

 	With respect to claim 10, the arts cited above do not explicitly disclose wherein an included angle between the sidewall of the upper part and a horizontal plane parallel to the top surface of the semiconductor substrate is less than 45 degrees. On the other hand, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

  	With respect to claim 11, Yoon e t al discloses wherein the  width of the first portion of the gate structure is gradually changed in the vertical direction (Fig.1).


Response to Arguments
Applicant's arguments filed on 08/09/202 have been fully considered but they are not persuasive. Wu et al discloses para 20-63, that fin have the same polarity as the layers below it, therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Wu et al to have a source and drain regions with opposite polarity to the fin structure, as a design choice or to make an n channel or a p channel device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895